Citation Nr: 1216931	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-23 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as a residual of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The Veteran had active duty service in the Air Force from February 1952 to February 1956 and from March 1956 to April 1966.  Subsequently, he served in the Air Force Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied entitlement to service connection for asbestosis.  

The case was previously before the Board in July 2010, when it was remanded for additional development which was not completed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a lung disability, which he claims was caused by his exposure to asbestos during active service.  Specifically, he claims that he has been diagnosed with asbestosis.  

Review of the record reveals different and sometimes contradictory assertions with respect to the Veteran's service, his claims of asbestos exposure during service, and his claimed diagnosis of asbestosis.  

In June 2007, he filed his initial claim for service connection and claimed that during service he was a sheet metal worker and electrician and that he was exposed to asbestos from ceilings and surrounding electrical equipment.  In his July 2008 substantive appeal, he claimed in-service asbestos exposure during duties as an airframe repairman on aircraft.  The evidence clearly establishes that the Veteran had active duty in the Air Force from February 1952 to February 1956 and from March 1956 to April 1966, a period of approximately 14 years.  The evidence reveals that he subsequently had service in the Air Force Reserve until the middle 1980s.  The RO requested asbestos exposure information in September 2007.  While service personnel records related to active duty and reserve service were obtained, no actually narrative from the service department confirmed whether or not the Veteran's duties during service would have exposed him to asbestos.  

In July 2010, the Board remanded the case for additional development with respect to verification of the Veteran's claimed asbestos exposure during service.  The Board specifically ordered the AOJ to:

Contact the service department, or other appropriate authority.  Provide them with copies of all of the Veterans service personnel records and request that they verify whether the Veteran's duties during service would have exposed him to asbestos.

This was not done.  No narrative was obtained, and a request was made for information to the Nevada State Adjutant General, despite there being no evidence that the Veteran ever served in the National Guard.  

The Veteran's claim hinges upon verification of exposure to asbestos during active service.  Development with respect to this element has been inadequate.  Therefore additional development with respect to the Veteran's asbestos exposure history is required.  VA's duty to assist is heightened when records are in the control of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Provide copies of the Veteran's service personnel records to the Department of the Air Force.  Request that they verify whether the Veteran's duties during service would have exposed him to asbestos.  A Narrative response is required.  

2.  Then, review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

3.  Following the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

